FILED:  SEPTEMBER 23, 1998 







IN THE SUPREME COURT OF THE STATE OF OREGON







In re Complaint as to 



the Conduct of





DENNIS M. ODMAN,





Accused.





(OSB 95-98; SC S44782)





	En Banc





	On review of the decision of a Trial Panel of the

Disciplinary Board.





	Argued and submitted September 10, 1998.





	Wayne Mackeson, Portland, argued the cause and filed

the brief for the accused.





	Mary A. Cooper, Disciplinary Counsel, Lake Oswego,

argued the cause and filed the briefs for the Oregon State Bar.





	PER CURIAM





	Complaint dismissed.





	PER CURIAM



	In this disciplinary proceeding, the Oregon State Bar

(Bar) alleges that the accused violated DR 5-105(E) (prohibiting

multiple client representation that results in a likely conflict

of interest unless the clients consent after full disclosure) and

DR 6-101(A) (requiring competent representation) in the course of

creating a revocable trust.  Following a hearing, the trial panel

of the Disciplinary Board filed its written decision concluding

that the accused was not guilty of the alleged misconduct.  ORS

9.536(1); BR 10.1.  The Bar seeks review and asks the court to

reject the trial panel's decision and to impose a sanction.  



	This court reviews the matter de novo on the record. 

ORS 9.536(3); BR 10.6.  The Bar has the burden of establishing

misconduct by clear and convincing evidence.  BR 5.2.



	This court has reviewed the record and has considered

the arguments of the parties.  The court concludes that the Bar

has not proved, by clear and convincing evidence, that the

accused committed the alleged disciplinary rule violations.  A

detailed explanation of the basis for the court's conclusion

would not serve the interests of the parties or the public.



	Complaint dismissed.